Name: 2000/787/EC: Council Decision of 23 November 2000 on the signing, on behalf of the European Community, of the Agreement in the form of an Exchange of Letters between the European Community and the People's Republic of China initialled in Beijing on 19 May 2000 amending the Agreement between them on trade in textile products and amending the Agreement between them initialled on 19 January 1995 on trade in textile products not covered by the MFA bilateral Agreement, and authorising its provisional application
 Type: Decision
 Subject Matter: Asia and Oceania;  European construction;  international trade;  leather and textile industries
 Date Published: 2000-12-14

 Avis juridique important|32000D07872000/787/EC: Council Decision of 23 November 2000 on the signing, on behalf of the European Community, of the Agreement in the form of an Exchange of Letters between the European Community and the People's Republic of China initialled in Beijing on 19 May 2000 amending the Agreement between them on trade in textile products and amending the Agreement between them initialled on 19 January 1995 on trade in textile products not covered by the MFA bilateral Agreement, and authorising its provisional application Official Journal L 314 , 14/12/2000 P. 0013 - 0013Council Decisionof 23 November 2000on the signing, on behalf of the European Community, of the Agreement in the form of an Exchange of Letters between the European Community and the People's Republic of China initialled in Beijing on 19 May 2000 amending the Agreement between them on trade in textile products and amending the Agreement between them initialled on 19 January 1995 on trade in textile products not covered by the MFA bilateral Agreement, and authorising its provisional application(2000/787/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Article 133 thereof, in conjunction with Article 300, paragraph 2, first sentence thereof,Having regard to the proposal from the Commission,Whereas:(1) The Commission has negotiated on behalf of the European Community an Agreement on trade in textile products with the People's Republic of China.(2) The Agreement was initialled on 19 May 2000.(3) The Agreement should be signed on behalf of the European Community.(4) It is necessary to apply this Agreement on a provisional basis pending the completion of the relevant procedures for its formal conclusion, subject to reciprocity,HAS DECIDED AS FOLLOWS:Article 1Subject to the conclusion thereof, the Agreement in the form of an Exchange of Letters between the European Community and the People's Republic of China initialled in Beijing on 19 May 2000 amending the Agreement between them on trade in textile products and amending the Agreement between them initialled on 19 January 1995 on trade in textile products not covered by the MFA bilateral Agreement, both as last amended by the Agreement in the form of an Exchange of Letters initialled on 6 December 1999, shall be signed on behalf of the European Community.Article 2The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement on behalf of the Community.The text of the Agreement is attached to this Decision.Article 3The Agreement shall be applied on a provisional basis pending the completion of the procedures for its conclusion, subject to reciprocity(1).Done at Brussels, 23 November 2000.For the CouncilThe PresidentC. Tasca(1) The date of commencement of provisional application will be 24 November 2000.